DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ausnit (U.S. Patent No. 4,709,398) in view of Waters (U.S. Patent No. 2,444,685).

	Regarding claim 1: Ausnit discloses a method for manufacturing a plurality of packages or pouches, comprising the steps of providing a first portion of web material in a machine direction (Fig. 1; via upper folded portion of web 10); providing a second portion of web material in a machine direction (Fig. 1; via lower folded portion of web 10); providing a reclosure attached to the first and second portions of web material (via zipper 12), the reclosure being oriented in a transverse direction (via 12 oriented transversely oriented); forming a plurality of machine direction seal lines on the first and second portions of the web (via seal lines 
	Ausnit does not disclose the amended claim referring to the step of “forming a plurality machine direction cuts…thereby simultaneously forming at least three packages or pouches across the transverse direction”.  However, Waters discloses similar method for manufacturing at least three package or pouches simultaneously formed across the transverse direction as a result of a machine’s direction seal lines, see for example (Figs. 1-3; via the shown formations of multiple bags at the same time on the transverse direction; bags 30; after the formation of the longitudinal and machine direction cuts 40), also see the below annotated figure.

    PNG
    media_image1.png
    159
    752
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Ausnit with a step of simultaneously forming at least three packages or pouches across the transverse direction, as 

	Regarding claim 2: Ausnit discloses that the steps of providing first and second portions of web material are performed by the step of providing a single sheet of web (via single sheet of web 10);
	
Regarding claim 4: Ausnit discloses that wherein the folding step brings the first and second interlockable profiles into interlocking engagement, see for example (Fig. 2; via zipper 12 locked as a result of folding the web 10 longitudinally); 
Regarding claim 5: wherein the longitudinal line of the folding step is a machine direction centerline of the sheet of web (Figs. 1 & 2; via folded web 10 at the center line on the machine direction); 
Regarding claim 6: Ausnit discloses that wherein the step of providing a reclosure includes the steps of attaching a reclosure including first and second interlocked halves of the reclosure to a second portion of web material and folding the web material so that the first portion of web material is coextensive with the second portion of web material, see for example (Figs. 1 & 2; via folded web 10 along with zipper/profile materials 12);
Regarding claim 7: Ausnit discloses that wherein the reclosure is a self-mating reclosure (via zipper 14).


Response to Arguments
Applicant’s arguments with respect to claims 1, 2, and 4-7 have been considered but are moot because the arguments do not apply to current rejection.

The office draws applicant’s attention that the claims are given the broadest reasonable meaning, in this case the claimed invitation only referring to “forming a plurality of machine direction seal lines”, which is the case with ‘398.  The office believes that perforation lines 31 are positioned and made one after the other along the machine direction, while the web being conveyed along the machine direction.  Being that said, as have been clarified on the office action above, the office believes that the secondary applied art ‘685 clearly discloses the claimed machine directions cuts (via longitudinal cutters 40) to form more than three packages simultaneously (via the final and finished four packages 30), see annotated figure above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731